oon On fk WOW NY =

mM rmpoO NO BM HF HMO NYO NB NHB || | | S| | | S| |= =| —
on OD oO Rk WH DY |= OF OF WON OD oO fF W NY =| O

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SAI-E JOHARI, NO. CV 19-05259-PSG (AGR)
Plaintiff,
| ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
CITY OF LOS ANGELES, et al.,

Defendant.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
file, and the Report and Recommendation of the United States Magistrate Judge. No
objections to the Report have been filed. The Court accepts the findings and
recommendation of the Magistrate Judge.

IT IS ORDERED that:

(1) The City Defendants’ motion to dismiss the federal claims is GRANTED IN
PART AND DENIED IN PART as follows: (a) the motion to dismiss the fourth, sixth and
| seventh claims, and the recording portion of the eighth claim is denied; and (b) the
motion to dismiss is granted with leave to amend all other claims (first, second, third,
fifth, ninth, tenth, twelfth, thirteenth, fourteenth, and fifteenth claims);

(2) The City Defendants’ motion to dismiss all state law claims against them is

GRANTED with leave to amend;

 

 
oan oO on fF WOW NY =

MN NM NY NM HD DB NY NY YN =
SoNoaK ONS SEOBNSARGSENHAS

 

(3) The official capacity claims against Defendants Hernandez, Martinez and
Ossy are dismissed as redundant without leave to amend;

(4) The eighth (other than the recording portion), ninth, tenth, and eleventh claims
against Defendant Ossy are dismissed with leave to amend;

(5) Plaintiffs motion for default judgment against Defendant Ossy is DENIED; and

(6) Plaintiff is granted leave to file a First Amended Complaint consistent with this

Report within 30 days after entry of this order.

rfurther proceedings.

The action is referred back to the Magistrate Judge

 
 

Ng

DATED: __ /* I /; Zor
PHILIP S. GUTIERREZ
United States District Judge

 
